DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because of the use of black shading which is not permitted.  Solid black shading areas are not permitted.  See 37 CFR 1.84(m).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections

Claims 1-3, 5, 8-10, 12-17 and 19 are objected to because of the following informalities:  
Claims 1-3, 5, 8-10, 12-17 and 19: Every instance of the clause “the bus bar” should be amended to recite “the electrically conductive bus bar” so that the claim nomenclature is consistent throughout the claims.
Claim 5 Ln.3 and Claim 14 Ln.3: the clause “second a fusible” should be amended to recite “a second fusible” in order to correct the typographical error.
The Office requests Applicant’s cooperation in reviewing and correcting any other informalities present in the claims. Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/789,857 in view of Urrea (US 20110285496) (Reference Application). Although the claims, at issue are not identical, they are  in view of Urrea. Please see below for the mapping in the table, where the bolded or underlined limitations indicate the corresponding limitations between the instant application and the co-pending application.

Instant Application: 16638378
Reference Application: 16/789,857
1) A fuse module comprising: 
a mounting block formed of an electrically insulating material, the mounting block including a rear wall extending from a base; 
a fuse plate comprising: 
an electrically conductive bus bar disposed on a bottom of the base; 
a fusible element electrically connected to the bus bar and disposed adjacent a rear of the rear wall (scope is encompassed by the reference application since the bus bar being disposed adjacent a front surface of the rear wall, as claimed in the co-pending application, will also be adjacent a rear surface of a rear of the rear wall as claimed in the instant application); and 
a fuse terminal electrically connected to the fusible element and extending over a top of the rear wall, along a front of the rear wall, and onto a top of the base (scope is encompassed by the claimed “fusible element” of the reference application); and 
an electrically conductive terminal post extending from the top of the base through the fuse terminal for facilitating connection to an electrical component.
A fuse module comprising: 
a mounting block formed of an electrically insulating material, the mounting block including a rear wall extending from a base; 
a fuse plate comprising: 
an electrically conductive bus bar disposed adjacent a rear surface of the rear wall; 
a fusible element electrically connected to the bus bar and disposed adjacent a front surface of the rear wall; and 
a fuse terminal electrically connected to the fusible element and extending onto a top of the base; and 
an electrically conductive terminal post extending from the top of the base through the fuse terminal for facilitating connection to an electrical component.


However, claim 1 of the Reference Application does not claim:
An electrically conductive bus bar disposed on a bottom of the base.
Urrea however teaches (Fig.5):
An electrically conductive bus bar disposed on a bottom of the base (See Claim Mapping in the Rejection Below).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Urrea to modify the apparatus of Reference Application such that the electrically conductive bus bar is disposed on a bottom of the base, as claimed, in order to provide an assembly with improved insulation that better prevents unnecessary short circuits (i.e., provide adequate separation between the fuse elements and the bus bar in order to prevent unwanted short circuits) as taught by Urrea ([0006]).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 15-17, each of the claims recite limitations (e.g., “an electrically conductive battery clamp extending from the bus bar”, “a bus extension extending from the bus bar and having an edge adapted to mate with a terminal of a fuse”, “wherein the bus bar comprises a first portion and a second portion connected to one another by a fusible element”) that are drawn to separate embodiments, but are not described to be usable with the invention as claimed in independent claim 12 (i.e., the elements are individually described in the specification, but the combination of elements is not described in the specification).  
only figure 7a of Applicant’s figures (i.e., claim 12 is not a generic claim).  However, the limitations of claim 15 are directed to the specie depicted in figure 10a of Applicant’s figures, the limitations of claim 16 are directed to the specie depicted in figure 11a-b of Applicant’s figures, and the limitations of claim 17 are directed the specie depicted in figures 12a-b of Applicant’s figures. There is nothing in Applicant’s specification and/or figures that teaches or suggests that the embodiment depicted in figure 7a of Applicant’s figures is usable with any of the aforementioned described embodiments. Furthermore, it is unclear as to how the claim elements of any of claims 15-17 can be implemented into the device of claim 12 (figure 7a of Applicant’s figures).
For the reasons provided above, it is believed that claims 15-17 lack adequate written description. See MPEP 2163 II A, Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007), and UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) ("[T]here cannot be a reduction to practice of the invention... without a physical embodiment which includes all limitations of the claim."). 
For the purposes of examination, the limitations of claims 15-17 were given their broadest reasonable interpretation since there does not appear to be an issue of claim scope.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urrea (US 20110285496).
Regarding claim 1, Urrea discloses (Fig.5):
A fuse module comprising: a mounting block (520) formed of an electrically insulating material ([0029]), the mounting block (520) including a rear wall (520A) extending from a base (See Figure Below); a fuse plate (Fig.5: the bus bar 531, fusible element 536, and fuse terminal 535 define the fuse plate) comprising: an electrically conductive bus bar (531) disposed on a bottom (See Figure Below) of the base; a fusible element (536) electrically connected to the bus bar (531) and disposed adjacent a rear (See Figure Below) of the rear wall (520A); and a fuse terminal (535) electrically connected to the fusible element (536) and extending over a top of the rear wall (520A), along a front (See Figure Below) of the rear wall (520A), and onto a top (See Figure Below) of the base (Fig.5: the fuse terminal 535 wraps over the top of the rear wall 520, and onto the top of the base in order to be coupled to the conductive terminal 525); and an electrically conductive terminal post (525) extending from the top of the base through the fuse terminal (535) for facilitating connection to an electrical component ([0029]).

See next page→

    PNG
    media_image1.png
    739
    874
    media_image1.png
    Greyscale

Regarding claim 2, Urrea further discloses:
Wherein a portion of the bus bar (531) extends beyond a longitudinal end (See Figure Below) of the mounting block (520) and has a mounting aperture (See Figure Below) formed therethrough.

See next page→

    PNG
    media_image2.png
    666
    877
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Urrea (US 20110285496).
Regarding claim 10, Urrea does not disclose:

Urrea however presents another embodiment that teaches (Figs.6A-B):
Wherein the bus bar (631A) comprises a first portion (629A) and a second portion (629B) connected to one another by a fusible element (636N+1).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the additional embodiment taught by Urrea to modify the primary embodiment (Fig.5) of Urrea such that the bus bar comprises a first portion and a second portion that are connected to one another via a fusible element, as claimed, in order to further improve the circuit protection capabilities of Urrea due to the fusible element providing additional circuit protection (i.e., the additional fuse provided on the bus bar will further ensure that the circuit is properly interrupted once the overcurrent condition occurs). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Urrea (US 20110285496) in view of Ochi (US 20130273404).
Regarding claim 4, Urrea does not disclose:
Wherein a portion of the fuse plate is embedded within the mounting block.
Ochi however teaches (Fig.6):
Wherein a portion of the bus bar (BB) is embedded within ([0052]) the block (29).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Ochi to modify the device of Urrea such that a portion of the fuse plate (i.e., the bus bar of the fuse plate of Urrea) is embedded within the mounting block, as claimed, in order to provide a more secure mechanical .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Urrea (US 20110285496) in view of Hill (US 5643693).
Regarding claim 8, Urrea does not disclose:
An electrically conductive battery clamp extending from the bus bar.
Hill however teaches (Fig.4):
An electrically conductive battery clamp (53) extending from the bus bar (25) (Fig.4: the battery clamp 53 is mechanically fastened to the bus bar 25, and thus extends from the bus bar 25).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Hill to modify the device of Urrea such that it has an electrically conductive battery clamp that extends from the bus bar, as claimed, in order to provide a simple and efficient means of firmly securing the fuse module of Urrea to a vehicle battery (i.e., the battery clamp provides a simple and secure means of holding a fuse module to a vehicle battery).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Urrea (US 20110285496) in view of Nohara (US 9425018).
Regarding claim 9, Urrea does not disclose:
A bus extension extending from the bus bar and having an edge adapted to mate with a terminal of a fuse.

A bus extension (3) extending from (See Fig.3: the bus extension 3 is placed on the terminal area 11 of the bus bar 10, and thus the bus extension 3 extends from the bus bar 10) the bus bar (10) and having an edge (Fig.5A: the edge of terminals 32a,b) adapted to mate with a terminal of a fuse (46) (Col.3 Lns.49-53: the terminals of the fuse 46 are connected to the bus extension 3 via the terminals 32a,b of the bus extension 3).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Nohara to modify the device of Urrea such that it has a bus extension that extends from the bus bar and has an edge that mates with a terminal of a fuse, as claimed, in order to further optimize the circuit protection capabilities of Urrea due to the presence of additional circuit protection components being provided on the fuse module via the bus extension. 

Claims 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Falchetti (EP 0924734) (of record, cited in IDS, including Original Copy) in view of Urrea (US 20110285496).
Regarding claim 12, Falchetti discloses (Figs.1-2):
A fuse module comprising: a mounting block (2) formed of an electrically insulating material ([0020]) and having a trough (19) formed in a top surface (Fig.1: the upper surface of the mounting block 2) thereof (Trough formed in a Top Surface of the Mounting Block: See Fig.1); a fuse plate (5) comprising: a fusible element (9) extending over (See Fig.1) the trough (19); and a fuse terminal (8) disposed on the top surface of the mounting block (2) (Fuse Terminal on the Top Surface of the Mounting Block: See Fig.1) and electrically connected to 
However, Falchetti does not disclose:
A fuse plate comprising: an electrically conductive bus bar disposed on a bottom of the mounting block; a fusible element electrically connected to the bus bar.
Urrea however teaches (Fig.5):
A fuse plate (Fig.5: the bus bar 531, fusible element 536, and fuse terminal 535 define the fuse plate) comprising: an electrically conductive bus bar (531) disposed on a bottom of the mounting block (520) (Conductive Bus Bar disposed on a Bottom of the Mounting Block: See Fig.5); a fusible element (535) electrically connected to the bus bar (531) (Fig.5: the bus bar 531 and fuse 536 are electrically coupled together in order to provide electrical current to the conductive terminal post 525).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Urrea to modify the device of Falchetti such that the fuse plate comprises an electrically conductive bus bar that is disposed on a bottom of the mounting block and electrically connected to the bus bar, as claimed, in order to provide an assembly with improved insulation that better prevents unnecessary short circuits (i.e., provide adequate separation between the fuse elements and the bus bar in order to prevent unwanted short circuits) as taught by Urrea ([0006]) that can also provide a simple and efficient means of connecting the fuse module to a power supply via the bus bar.

Wherein a portion of the bus bar (531) extends beyond a longitudinal end (See Figure of Claim 2) of the mounting block (520) and has a mounting aperture (See Figure of Claim 2) formed therethrough.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further utilize the above teaching of Urrea to further modify the device of modified Falchetti such that a portion of the bus bar extends beyond a longitudinal end of the mounting block and has a mounting aperture, as claimed, in order to provide the improved insulation and the simple and efficient connection means to external circuitry as discussed in claim 12 above.
Regarding claim 17, modified Falchetti does not teach:
Wherein the bus bar comprises a first portion and a second portion connected to one another by a fusible element.
Urrea however provides another embodiment that teaches (Figs.6A-B):
Wherein the bus bar (631A) comprises a first portion (629A) and a second portion (629B) connected to one another by a fusible element (636N+1).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the additional embodiment taught by Urrea to further modify the device of modified Falchetti such that the bus bar comprises a first portion and a second portion that are connected to one another via a fusible element, as claimed, in order to further improve the circuit protection capabilities of modified Falchetti due to the fusible element providing additional circuit protection means (i.e., the additional fuse provided 
Regarding claim 18, Falchetti further discloses:
A cover (4) disposed on top of the fusible element (9) and the trough (19) and affixed to the mounting block (2) (Cover Disposed on Top of the Fusible Element and Trough: See Figs.1-2).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Falchetti (EP 0924734) (of record, cited in IDS, including Original Copy) and Urrea (US 20110285496) as applied to claim 12 above, and further in view of Hill (US 5643693).
Regarding claim 15, modified Falchetti does not teach:
An electrically conductive battery clamp extending from the bus bar.
Hill however teaches (Fig.4):
An electrically conductive battery clamp (53) extending from the bus bar (25) (Fig.4: the battery clamp 53 is mechanically fastened to the bus bar 25, and thus extends from the bus bar 25).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Hill to further modify the device of modified Falchetti such that it has an electrically conductive battery clamp that extends from the bus bar, as claimed, in order to provide a simple and efficient means of firmly securing the fuse module of modified Falchetti to a vehicle battery (i.e., the battery clamp provides a simple and secure means of holding a fuse module to a vehicle battery).
See next page→
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Falchetti (EP 0924734) (of record, cited in IDS, including Original Copy) and Urrea (US 20110285496) as applied to claim 12 above, and further in view of Nohara (US 9425018).
Regarding claim 16, modified Falchetti does not teach:
A bus extension extending from the bus bar and having an edge adapted to mate with a terminal of a fuse. 
Nohara however teaches (Figs.2-5B):
A bus extension (3) extending from (See Fig.3: the bus extension 3 is placed on the terminal area 11 of the bus bar 10, and thus the bus extension 3 extends from the bus bar 10) the bus bar (10) and having an edge (Fig.5A: the edge of terminals 32a,b) adapted to mate with a terminal of a fuse (46) (Col.3 Lns.49-53: the terminals of the fuse 46 are connected to the bus extension 3 via the terminals 32a,b of the bus extension 3).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Nohara to modify the device of modified Falchetti such that it has a bus extension that extends from the bus bar and has an edge that mates with a terminal of a fuse, as claimed, in order to further optimize the circuit protection capabilities of modified Falchetti due to the presence of additional circuit protection components being provided on the fuse module via the bus extension.

See next page→

Allowable Subject Matter

Claims 3, 5, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the correction of the objections noted above.
Claims 6 and 7 are objected to as being dependent on an allowable dependent claim that is dependent upon a rejected base claim, subject to the correction of the objections noted above.

Claims 19-20 are allowed, subject to the correction of the objections noted above.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1 and 3, and at least in part, because claim 3 recites the limitations: “a crimping tab extending from the bus bar and around a crimping flange extending from the mounting block for securing the fuse plate to the mounting block”.
The aforementioned limitations, in combination with all remaining limitations of respective claims 1 and 3, are believed to render the combined subject matter of claims 1 and 3, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination, subject to the correction of the objections noted above.
In the International Preliminary Report on Patentability filed in the United States on March 10, 2020, the report also states that claim 3 is allowable due to the claim being dependent 
Regarding claims 5 and 14, the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1 and 5, and as recited in the combined subject matter of claims 12 and 14, and at least in part, because claims 5 and 14 recite the limitations: 
(Claim 5): “wherein the fuse terminal is a first fuse terminal and the fusible element is a first fusible element, the fuse module further comprising: second a fusible element electrically connected to the bus bar and disposed adjacent the rear of the rear wall; a second fuse terminal electrically connected to the second fusible element and extending over the top of the rear wall, along the front of the rear wall, and onto the top of the base; and a tubular sleeve disposed within the base between, and in contact with, the bus bar and the second fuse terminal, wherein an aperture extends through the bus bar, the tubular sleeve, and the second fuse terminal”.
(Claim 14): “wherein the fuse terminal is a first fuse terminal and the fusible element is a first fusible element, the fuse module further comprising: second a fusible element electrically connected to the bus bar and extending over the trough; a second fuse terminal disposed on the top surface of the mounting block and electrically connected to the second fusible element; and a tubular sleeve disposed within the mounting block between, and in contact with, the bus bar and the second fuse terminal, wherein an aperture extends through the bus bar, the tubular sleeve, and the second fuse terminal”.
The aforementioned limitations, in combination with all remaining limitations of respective claims 1 and 5, and all remaining limitations of respective claims 12 and 14, are subject to the correction of the objections noted above.
In the International Preliminary Report on Patentability filed in the United States on March 10, 2020, the report also cites claim 5 as being allowable due to the claim being dependent upon independent claim 1, which was identified as being allowable over the prior art references. Furthermore, the report identifies claim 14 (which has an equivalent claim scope as claim 5) as being allowable over the cited prior art references. Therefore, claim 5 will also in condition for allowance for the same reasons provided in the International Preliminary Report on Patentability for claim 14.
Regarding claim 11, the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1 and 11, and at least in part, because claim 11 recites the limitations: “wherein the base of the mounting block and the rear wall of the mounting block are separate, modular components disposed in abutment with one another”.
The aforementioned limitations, in combination with all remaining limitations of respective claims 1 and 11, are believed to render the combined subject matter of claims 1 and 11, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination subject to the correction of the objections noted above.
Furthermore, in the International Preliminary Report on Patentability filed in the United States on March 10, 2020, the report also states that claim 11 is allowable due to the claim being dependent upon independent claim 1, which was identified as being an allowable independent 
Regarding claim 19, the allowability resides in the overall structure and functionality of the device as recited in independent apparatus claim 19, and at least in part, because claim 19 recites the limitations: “a tubular sleeve disposed within the base between, and in contact with, the bus bar and the fuse terminal, wherein an aperture extends through the bus bar, the tubular sleeve, and the fuse terminal”.
The aforementioned limitations, in combination with all remaining limitations of respective independent claim 19, are believed to render claim 19, and all claims depending therefrom (claim 20) allowable over the prior art of record, taken either alone or in combination subject to the correction of the objections noted above.
In the International Preliminary Report on Patentability filed in the United States on March 10, 2020, the report also states that independent claim 19 is allowable for the same reasons provided above.
Urrea (US 20110285496) is believed to be the closest prior art reference. Urrea discloses (Fig.5):
A fuse module comprising: a mounting block (520) formed of an electrically insulating material ([0029]), the mounting block (520) including a rear wall (520A) extending from a base (See Figure of Claim 1); a fuse plate (Fig.5: the bus bar 531, fusible element 536, and fuse terminal 535 define the fuse plate) comprising: an electrically conductive bus bar (531) disposed on a bottom (See Figure of Claim 1) of the base; a fusible element (536) electrically connected to the bus bar (531) and disposed adjacent a rear (See Figure of Claim 1) of the rear wall (520A); and a fuse terminal (535) electrically connected to the fusible element (536) and extending over a 
However, Urrea does not disclose, at least, that: “a tubular sleeve disposed within the base between, and in contact with, the bus bar and the fuse terminal, wherein an aperture extends through the bus bar, the tubular sleeve, and the fuse terminal”.
The remaining prior art references of record teach other fuse devices that are mounted to an electrical circuit.  However, none of the prior art references of record, taken alone or in combination, are believed to render the present invention unpatentable as claimed in claim 19 subject to the correction of the objections noted above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to other fuse devices that are connected in an electrical circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/            Primary Examiner, Art Unit 2835